Pro Se [4 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

Clark, U
Braco ReoU
Division di
o

Case No.

 

 

(to be filled in by the Clerk's Office)

ADepaick AEN SR.

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-
A DoRHam Cou NTN) “DET
Ton FAaI\ITY
- 7 Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Ne ee es te es te

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should mof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 1 of 11
. Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
L The Parties to This Complaint

A. The Plaintiffs)

Provide the information below for each plaintiff named i in the complaint. Attach additional pages if
needed.

Name Toepnicic Allent Se.

All other names by which

you have been known: | Ke spaicke KA. A\ lent “SR :
ID Number YS

Current Institution “A DORRAKL Co. “\ETENMON FACIL
Address GY >. WOnNcont- IREET
“orHomM YRC ATO I

City State Zip Code

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or ‘both. Attach additional pages if needed.

Defendant No. 1 , —-
Name LDorRHont Co. DETENTION FAciliTY
Job or Title (known) p/A
Shield Number - WA
Employer KYA
Address AQ S. MONGOM STREET

“LapRRON NC ATION

City tate Zip Code
[ | Individual capacity whence capacity

~

 

 

 

Defendant No. 2
)Name
_Job or Title (ifknown)
Shield Number
‘Employer
Address

 

 

 

 

 

 

City State . Zip Code
| Individual capacity [ ] Official capacity

Page 2 of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 2 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner).

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[| Individual capacity [] Official capacity

" Defendant No. 4
Name
Job or Title (ifknown) -
Shield Number
Employer
‘Address

 

 

 

 

 

 

City State Zip Code
| | Individual capacity [ ] Official capacity .

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of — +
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

.Federal officials (a Bivens claim)
Kate of local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or cr right(s) do you claim is/are being violated by state or local officials?

THe FoogreeNni NENDMENT. . - THE GQoal Pearentiod
LOSS 5 The TH ANENDMENT..... NEITHER CAvEl ornod ON + USLAl

POnisHNENT: INFGoTED,

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11

I
Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 3 of 11

On OF
Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

Uirnme oF
ceoexs TS Clotted ith Aroxny OF STATE Lows +r Have No ident

IF THS IS By Occidevy Bor
THAT Comte 0 Roids Soth_AS Snort ond Chentcrt OSS

Priscawes Stns

I.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages NI he De A OSE OF “POWER, PostesseD EX
STATE LAW On DE POssBE on —BepAUse Ld2OnI¢

 

Continue To Arewe Food mens
\

Nik Coloe OF STATE LAW, THS ISA NisvBe OF

Fos :

Indigate whether you are a prisoner or other confined person as follows (check all that apply):

opereine

Statement of Claim

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (expiain)

 

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, rlumber each claim and write a short and plain
statement of each claim ina separate paragraph. Attach additional pages if needed.

A.

If the events giving rise to your claim arose outside an institution, describe where and when they arose, —
i

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

TRE CEPORENSITIONED inedeaTs TRASSPIZED Pee

AT Tooekamt Goont4 Detention Fault ®) G\9 Gsott
Mangon STREET ARNON NORTH CGROlNIA.

 

'
|
- Page 4 of II
{
|
|

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 4 of 11
Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

 

CG, What date and approximate time did the events giving rise to your claim(s) occur? o
Féom He OOWBET = — CerBer The TH Sod0, Gale
Th) Pod 5A — Cel Fd6, Gud colle IN Cell Sc-Noet
CEN 4, : |

Dz. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) —_ KSOS Wisi Bore
Qo renkFasT THAT CONTAINED Sno, ON) Also a

NOvVENBER THE BEG S090 WAL CONSUMPTION SF DINE ="

THANL NY OUMSEIF. -. Soer oF GKE TRAD
Oe iSaed Sote TuPE OF Che uNCAL QgenT AT THe Hards oF Pei-

San OFFGAIS .

 

¥. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. , :

AL GQ2OTE AtievanvECs) ond) HALE NoT Receive
NIEDICAL TREATMENT.

 

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. The. Ose oF C}henuicAL OCAITS
BY Peison OFFCIAIS TO Stop ONpleasonT Bor Nor ATEN
CY DEbAvior Be Patwal Detainees Cocke TN Thee Cells.
Hs OOHOUEBIE ONDE YQ US.C. $1983. See, Lock V. Detkin
S. C198), CAF Tad) EH Fad YR. REQuesting To Be CompensAyt
D in Oceoxrdente asitd FepaZAL LAL. ~

~

 

Page 5 of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 5 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C, § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.” '

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes
[] ‘No
If yes, name the jail, prison, or other correctional facility where you were confined at the time of the

everits giving rise to your claim(s). D ORE OM Cov Ny De Th oy Foe lire
5 (Dortam County Doll. -

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Ves
[ ] No

[ ] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

LI. No
[| Do not know

If yes, which claim(s)? Food! QKvVICECS) ) Ovacl / OR Ole id

 

Page 6 of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 6 of 11
. /
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. - Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[_] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility? :

[| No

B. If you did file a grievance:

1. Where did you file the grievance? LL CO BMITTED THe Ry Qy ANKE
TAS The Muar Box GOorbeEReE AIL MAIL gy , UdtERE
THe SheaFF picks Op Mail.

 

2. What did you claim in your grievance? “Please SSE AstTACHHED
xm Bits.

 

3. What was the result, ifany? [MOOD e-ey yt. TT Have NIOT R ~ ivecl

SX ReSpoxse. DoMETIME GottsTs Complainedd ABsur TS
AcreD Our aS A Mets oF RetAdiation.

 

; ;
4, ‘What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

awl Cl BoBnitied The Fesr Ovieavancve. on |O}i/z0

ITS Now Oven Ber THe WH and 2 BALE NOT
ASTIN Cr RESPONSE, )

 

Page 7 of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 7 of 11
Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

1
' ~

F, If you did not file a grievance:

I. ff there are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies. The Odni NISTPATIVE eqUED PRACEES oe | is
INEPT: STAFF Clo nor Pronpriy Respoud “hs Seievanwe(s) ud
NRIOBSDY Fatlous THE Cian oF Commancl.

(Note: You may attach as exhibits to this complaint any documents related tothe exhaustion af your
administrative remedies.)

 

VIL. Previous Lawsuits . . s

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, orifails to state a claim upon which relief may be granted, unless the prisoner is under irnminent
danger of serious physical injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[ ] Yes -
Wo

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 8 of 11 °
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

‘ Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[ | Yes

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
[ | Yes
L_]No

‘Ifno, give the approximate date of disposition.

 

7. ‘What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 9 of 11
Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

[ | Yes
[xo

D. | If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
‘Plaintiff(s)
Defendant(s)

 

 

* . 2. ‘Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. ‘Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
Cl No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 10 of 11
 

Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

Ix.

Certification and Closing

Under Federal Rule of Civil Procedure 1 1, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: \ \ [O4f2O

Signature of Plaintiff Lewuek Alda My
Printed Name of Plaintiff ter) “peraidc ANeERL Se.
Prison Identification # 10973
Prison Address o)\9 D>. NONGOM SIREET
- Dorton “YM NC 8ST!)
Cin

State Zip Code

 

 

 

 

B. For Attorneys

Date of signing:

 

“Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

Page 11 of [1

Case 1:20-cv-01026-TDS-LPA Document 2 Filed 11/12/20 Page 11 of 11
